DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se. Regarding claim 13, which claims a system comprising multiple modules that may be performed by software, which may result in a software system. 
All dependent claims rejected for having the same deficiencies as the claim from which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 11, 12, 13, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Publication 2013/0279334).
Regarding claims 1 and 13, Xu teaches an apparatus and a method for managing access congestion in a computer network, the method comprising: (i.e. Figs. 1a – 1c show a wireless communications system for channel load balancing, with individual network devices comprising a processor, transceiver and memory for performing programmed instructions; see paragraphs 48 - 50)
 	determining a plurality of channels within the computer network; (i.e. fig. 4a shows a network controller may determine a number of transmission channels in a network (402); see paragraph 68)
 	determining a set of subscribers for each of the channels of the plurality of channels; (i.e. fig. 4a shows the network controller may determine a number of users for each of the network channels (404); see paragraph 68)
 	determining a congestion level of each of the channels of the plurality of channels; (i.e. fig. 4a shows the network controller may determine a traffic load for each of the network channels (406, 408); see paragraph 66)
 	determining each subscriber's impact on the respective channel based on each subscriber’s network usage; (i.e. fig. 4a shows the network controller may determine the user’s contribution to the each of the network channels (406, 408); see paragraph 66) and
 	determining a reallocation of the subscribers to balance the channels, based on the congestion level and each subscriber’s network usage. (i.e. fig. 4a shows the controller may allocate users based on the load and users contribution to the channel (412,414); see paragraphs 69)
Regarding claims 5 and 16, Xu teaches the method of claim 1, wherein determining the congestion level of each channel comprises: determining a Quality of Experience (QoE) level for each channel of the plurality of channels; and determining, for each of the channels, that the channel is congested if the QoE level is below a predetermined threshold. (i.e. Xu may user quality of service requirements in determining whether a channel load is unaccectable; see paragraphs 4, 50, 148)
Regarding claims 9 and 19, Xu teaches the method of claim 1, wherein the reallocation of subscribers provides for a higher average QoE for the plurality of subscribers of the computer network. (i.e. “Intended use” refers to language in a patent claim that arguably describes a purpose or function of the thing being claimed. It is, therefore, not given any patentable weight.)
Regarding claims 11, Xu teaches the method of claim 1, wherein the reallocation of subscribers is based on the subscriber’s impact to the congestion level at various times of the day. (i.e. the reallocation of users to different channels can be performed based upon the users usage at predetermined times; see paragraph 69)
Regarding claims 12, Xu teaches the method of claim 1, wherein the reallocation of subscribers is based on the subscriber’s impact to the congestion level during peak hours. (i.e. the reallocation of users to different channels can be performed based upon the users usage at predetermined times; see paragraph 69)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Publication 2013/0279334).
Regarding claim 2 and 14, Xu discloses all the recited limitations of claim 1 and 13 as described previously from which claims 2 and 14 depend. Xu does not explicitly teach wherein each of the channels are either an upstream bonding group or a Downstream service group.  Channel bonding is a method known widely in the art by which smaller bandwidth upstream channels are bonded together to create a larger upstream bonding group logical channel. The combination of service groups and bonded groups is a generic configuration.
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support channel bonding into Xu. Xu teaches load distribution of users communication over network channels. 
A person with ordinary skill in the art would have been motivated to make the modification to Xu to improve network performance.
Regarding claim 8 and 18, Xu discloses all the recited limitations of claim 1 and 13 as described previously from which claims 8 and 18 depend. Xu does not explicitly teach wherein the plurality of channels comprise both bonding groups and service groups and the set of subscribers in each bonding group is not equivalent to the set of subscribers in each service group. Channel bonding is a method known widely in the art by which smaller bandwidth upstream channels are bonded together to create a larger upstream bonding group logical channel.
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support channel bonding into Xu. Xu teaches load distribution of users communication over network channels. 
A person with ordinary skill in the art would have been motivated to make the modification to Xu to improve network performance.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Publication 2013/0279334) in view of Halme (US Publication 2002/0027884).
Regarding claim 4, Xu discloses all the recited limitations of claim 1 as described previously from which claims 4 depends. Xu does not explicitly teach wherein determining the congestion level of each channel comprises: determining a correlation between RTT and throughput for each channel: and determining whether the correlation between throughput and RTT is above a predetermined congestion level threshold. However, Halme teaches wherein determining the congestion level of each channel comprises: determining a correlation between RTT and throughput for each channel: and determining whether the correlation between throughput and RTT is above a predetermined congestion level threshold. (i.e. Halme discloses that using a correlation between round trip times and throughput is an accurate method of perfomance evaluation in channels/links; see paragraphs 64)
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to use the performance evaluation method of Halme into the channel evaluation of Xu. Both Xu and Halme teach measuring performance of communication channels in networks. 
A person with ordinary skill in the art would have been motivated to make the modification to Xu to improve the accuracy channel performance metrics.
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Publication 2013/0279334) in view of Smith (US Publication 2007/0192482).
Regarding claim 6 and 17, Xu discloses all the recited limitations of claim 1 and 13 as described previously from which claims 6 and 16 depend. Xu does not explicitly teach wherein determining each subscriber’s impact on the respective channel comprises: determining a number of bytes sent by each subscriber in the channel; determining a total number of bytes sent through the channel; and determining each subscriber’s contribution based on the number of bytes of each subscriber over the total number of bytes. Channel bonding is a method known widely in the art by which smaller bandwidth upstream channels are bonded together to create a larger upstream bonding group logical channel. However, Smith teaches wherein determining each subscriber’s impact on the respective channel comprises: determining a number of bytes sent by each subscriber in the channel; determining a total number of bytes sent through the channel; and determining each subscriber’s contribution based on the number of bytes of each subscriber over the total number of bytes. (i.e. Smity discloses determining individual subscriber data rates and comparing that with the total channel usage in determining the amount of used by each subscriber for bandwidth modelind; see paragraph 26)
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize the individual user data rates as a share of the channel of Smith into Xu. Xu teaches individual user performance metrics to load balance across channels. 
A person with ordinary skill in the art would have been motivated to make the modification to Xu to improve network performance.
Allowable Subject Matter
Claims 3 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

NOTE: Khan et al. (US 2021/0203410) teaches wherein a plurality of terminals are distributed to use satellite channels such that each of these channels is maximized in its use, meaning that a situation does not occur where some channels are congested because too many terminals are assigned to them while other channels are under-utilized because fewer terminals are using them. Therefore, the satellite system dynamically moves terminals between channels to keep the traffic load across all channels balanced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 27, 2022Primary Examiner, Art Unit 2471